         Case 21-13796-mkn         Doc 12      Entered 08/16/21 12:58:50          Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEVADA


In Re:                                                            Chapter    7


ROBERTO QUIROZ and                                                Case No. 21-13796
MARRY QUIROZ



                                 Debtor(s).

  NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES AND PAPERS

TO ALL PARTIES:

Please take notice that Kristen N. Pate, Sr. Associate General Counsel of Brookfield Properties Retail,
Inc., as Direct and Indirect Owner and/or Managing Agent as Landlord for the Debtor, hereby enters her
appearance pursuant to Bankruptcy Rule 9010(b) and requests copies of all notices and pleadings
pursuant to Bankruptcy Rules 2002(a), (b), and (f) and 3017(a). All such notices should be addressed as
follows:

                                          Kristen N. Pate
                             Brookfield Properties Retail, Inc., as Agent
                                  350 N. Orleans Street, Suite 300
                                      Chicago, IL 60654-1607
                                     Telephone: (312) 960-2940
                                        Fax: (312) 442-6374
                             E-Mail: bk@brookfieldpropertiesretail.com

Please take further notice that the foregoing request includes not only the notice and papers referred to in
the Rules specified above but also, includes, without limitation, notices of any application, complaint,
demand, hearing, motion, order, petition, pleading or request, whether formal or informal, written or oral,
and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or telecopier or
otherwise, filed with regard to the above case and proceedings. Movant additionally requests that the
Debtor and the Clerk of the Court place his name and address on any mailing matrix, or list of creditors to
be prepared or existing in the above case.

Dated this 16th day of August 2021
                                                  Respectfully submitted,

                                                  /s/ Kristen N. Pate
                                                  Kristen N. Pate
                                                  SVP & Senior Associate General Counsel
                                                  Brookfield Properties Retail, Inc., as Agent
                                                  350 N. Orleans St., Suite 300
                                                  Chicago, IL 60654-1607
                                                  (312) 960-2940
                                                  (312) 442-6374 (fax)
      Case 21-13796-mkn          Doc 12     Entered 08/16/21 12:58:50         Page 2 of 2


                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of August 2021, a true and correct copy of the foregoing
Notice of Appearance and Request for Notices was sent via ECF Noticing to all parties receiving
ECF Notices in these chapter 11 cases.

                                                       _/s/ Julie M. Bowden___________
                                                            Julie M. Bowden
